In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-416 CR

NO. 09-08-417 CR

NO. 09-08-418 CR

 ______________________


HEATHE AARON STAGG, Appellant 


V.


THE STATE OF TEXAS, Appellee

 


On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Court Nos. 07-00836, 07-00947, and 07-01763




MEMORANDUM OPINION

	On August 25, 2008, the trial court sentenced Heathe Aaron Stagg on convictions for
aggravated robbery, burglary of a building, and felony criminal mischief.  Stagg filed a notice
of appeal on September 29, 2008.  The trial court entered certifications of the defendant's
right to appeal in which the court certified that these are plea-bargain cases and the defendant
has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the
trial court's certifications to the Court of Appeals.
	On October 1, 2008, we notified the parties that we would dismiss the appeals unless
amended certifications were filed within fifteen days of the date of the notice and made a part
of the appellate records.  See Tex. R. App. P. 25.2(f).  The records have not been
supplemented with amended certifications.
	Because the records do not contain certifications that show the defendant has the right
of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals for want of jurisdiction.
	APPEAL DISMISSED.	
  
 DAVID GAULTNEY
										Justice
 
Opinion Delivered October 29, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.